Title: To Benjamin Franklin from Mary Stevenson, 1 September 1769
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Margate Sept. 1. 1769
Welcome to England my dear, my honour’d Friend! Just as I began a Letter to my Mother I receiv’d the News of your Arrival. I have the same Confidence in my Parent that the Iskimaux Woman had in hers, for if my Mother did not know “I always speak Truth” I could not venture to say what she might be apt to doubt. I confess she has some Reason to complain of me; I must not complain of her; I have written to her but once since I came hither, and she—A Blank will conclude that Sentence. I have had the Satisfaction to hear of her by several of my Correspondents. I hope you will intercede for me, that I may not be severely rebuk’d. Indeed my Expedition has afforded me so little Entertainment that I could not have given her any by my Letters, and I know she is not so well affected to the Government, as to wish to increase the Revenue without some Advantage to herself. She is a very good Subject not-withstanding; and a faithful Disciple of yours in all Points but that of Tributes, there her Daughter exceeds her, for convinc’d by your Arguments I turn a deaf ear to all the Invitations to Smuggling, and in such a Place as this, it is well to have one’s Honesty guarded. As I have cast a Censure upon the Inhabitants of this Place I must for the Honour of my Landlord and his Family tell you that they condemn and avoid those illicit Practices which are too common here. Indeed the exemplary Conduct of these good people would make me join their Sect if Reason would qualify me for it, but they are happily got into the Flights of Enthusiasm, which I cannot reach. They are certainly the happiest people, and I should be glad to be like them, but my Reason will not suffer me, and my Heart prevents my playing the Hypocrite, so your Polly must remain as she is, neither in the World nor out of it. How strangely I let my Pen run on to a Philosopher! I don’t care, that Philosopher is my Friend and I may write what I please to him.
I met with a very sensible Physician yesterday, who prescribes Abstinence for the Cure of Consumption. He must be clever because he thinks as we do. I would not have you or my Mother surpris’d, if I should run off with this young man; to be sure it would be an imprudent Step at the discreet Age of Thirty but there is no saying what one should do if sollicited by a Man of an insinuating Address and good Person, tho he may be too young for one, and not yet establish’d in his Profession. He engag’d me so deeply in Conversation and I was so much pleas’d with him, that I thought it necessary to give you Warning, tho’ I assure you he has made no Proposal.
How I rattle! This Flight must be owing to this new Acquaintance or to the Joy of hearing my old one is return’d to this Country; I know which I attribute it to, for I can tell when my Spirits were enliven’d, but you may think as you please if you will believe me to be Dear Sir Your truly affectionate humble Servant
M Stevenson
Can’t you send me one little Letter directed for me at Mr. Coleman’s Margate? where I shall be some days longer.
 
Addressed: To Dr Franklin / Craven Street / in the Strand / London
